297 F.2d 811
Frances STEVENSON, Plaintiff-Appellant,v.Abraham RIBICOFF, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 36.
Docket 26712.
United States Court of Appeals Second Circuit.
Argued November 8, 1961.
Decided November 8, 1961.

Sol J. Shapiro, New York City, for plaintiff-appellant.
Robert M. Hausman, Asst. U. S. Atty., Southern District of New York, New York City (Robert M. Morgenthau, U. S. Atty., for Southern District of New York, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court for the reasons stated in Judge Kaufman's opinion, 200 F.Supp. 705, as there was substantial evidence in the record to support the administrative determination of the Secretary of Health, Education and Welfare denying the plaintiff's application for old age benefits under 42 U.S.C.A. § 402(a). See Walker v. Altmeyer, 137 F.2d 531, 533-34 (2 Cir.1943); Poss v. Ribicoff, 289 F.2d 10 (2 Cir.1961); Gooding v. Willard, 209 F.2d 913, 916 (2 Cir.1954); Adams v. Flemming, 276 F.2d 901, 903 (2 Cir. 1960); Barron v. Ribicoff, 295 F.2d 432 (4 Cir.1961).